DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 47, 48, 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leveillard et al (US 2004/0204350, of record, and Nature Genetics, 2004, also of record) in view of Jin et al (US 2007/0166788, of record), Wadsworth et al (US 20050107318 A1, of record), Hempstead et al (US 20030087804 A1), Tatton et al (US 20040127468 A1) and Glass (US 20050287151 A1).  This is a new rejection necessitated by amendment of the claims.
The teachings of all of the above references except Tatton et al are of record and applied as before.  The claims have been amended to recite methods of treating Dry AMD and certain signal peptides.  The signal peptides are taught for reasons of record, i.e. they were found in canceled claim 52, previously included in this rejection.  Leveillard teaches treatment of age-related macular degeneration, or AMD (abstract, ¶ [0045]) but not “Dry” AMD specifically.  However, such was known in the art.  Tatton et al teach the treatment of various eye-related disorders via, e.g., gene therapy, including dry and wet AMD, which are apparently the only two types of AMD to be included in a generic teaching of AMD by Leveillard et al. It would have been obvious for the skilled artisan to treat Dry AMD with the disclosure of Leveillard et al because of the known benefit of using RdCVF to treat the genus of AMD’s as taught by Leveillard et al, which would include Dry AMD as taught by Tatton et al.  

Claims 51, 53, 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leveillard et al in view of Jin, Hempstead, Podsakoff, Wadsworth, Tatton and Glass as applied to claims 47, 48 and 50 above, and further in view of Merot et al (US 20020194643 A1, of record). This is a new rejection necessitated by amendment of the claims.
The teachings of all of the above references except Tatton et al are of record and applied as before.  The teachings of Tatton et al are as above and applied as before.  The obviousness reasoning is as above and of record.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: 1) the Jin et al reference does not teach the use of the BDNF or GUSB signal peptides or the use of RdCVF, thus, it is not relevant to the claims or rejection, and, further teaches that selection of a given signal peptide for protein secretion is not predictable; 2) Hempstead, Podsakoff, Wadsworth and Glass et al do not cure the deficiencies of Leveillard and Jin et al; 3) Merot et al does not cure the deficiencies of the other references because it is directed to expression of proteins in plants and uses different signal peptides.

Regarding 1), Jin et al shares a significant nexus with the teachings of Leveillard et al for reasons of record.  Both are concerned with the expression and secretion of recombinant proteins.  A fair reading of the portions of Jin et al cited by applicants reveals that the point the authors are trying to make is that “optimal” expression may require some empirical testing of signal peptides, not that the general use of exogenous signal peptides for the secretion of proteins is completely unpredictable.  Jin et al is relied upon to also teach vectors comprising a furin cleavage site  Finally, applicant’s discussion of Jin et al is done in a vacuum, and does not take into account the teachings of either Wadsworth, Glass, Hempstead or Podsakoff et al, all of which determine the successful use of several signal peptides in the expression of recombinant proteins.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding 2), Hempstead, Podsakoff, Wadsworth et al and Glass teach the use of various signal peptides in the expression of different recombinant proteins (plurality emphasized).  Applicant’s assertions that the reference do not teach the expression of RdCVF with the recited signal peptides are unconvincing in light of the teachings of record: this is a 35 USC 103 rejection.   Further, the references are not as limited as applicants suggest.  Rather, a reading of the portions cited previously reveals Glass to be directed to the expression of a variety of fusion proteins wherein the use of an IGF-1 signal peptide is a preferred embodiment (see, e.g. ¶’s [0005] – [0010] and [0019](again)). A reading of the Examples of Glass reveals that the fusion proteins could hardly be called "native" or "full-length."  Applicants assertion that evidence has been provided showing the use of any given signal peptide for expression of a recombinant protein is unpredictable is thus false in the light of the facts and results found in the prior art.  That such use of signal peptides may not at first be “optimal” is what is taught by the prior art.  

Regarding 3), such is not convincing.  Applicants present no arguments as to why the reason for removing the initiator methionine (differential splicing in recombinant proteins) would not have the same function in other eukaryotic cell systems other than plants (e.g. mammalian cells).   Just because a related technology is used in plant cells does not disqualify it from application to other eukaryotic cell systems.  Applicants discussion of signal peptides is equally unconvincing as Merot et al was not relied upon for a teaching of signal peptides.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633